Title: To John Adams from Edmund Jenings, 3 January 1781
From: Jenings, Edmund
To: Adams, John



Sir
Brussels Janry 3d. 1781

I had this Day the Honor of receiving your Excellencys Letter of the 31 Ultimo; which gives me the greatest Satisfaction. I think with your Excellency, that the Emperor cannot engage in this Contest without being abundantly paid by England, whose Resources will thereby be diverted from Acting directly Against Us, but it is worth her while to pay Him the Utmost in order to Embroil France. In the End however I cannot think the Emperor will be Able to gain much by taking her Part; He may see it himself and rather Chuse to side with France, who may at present or in future make it worth his While to be neuter or perhaps active for Her.
There was a Gazette published in this Country last Monday, which it is supposed, mentioned pretty fully the Affair between Holland and England, but the Impression was immediately Called in, and another Struck off, which only said that Sir J. York had left the Hague. This Matter determines nothing of the Disposition of the Emperors Politicks, for the Prince Staremberg who is Governor per Interim, and is directed by the Council of Vienna in all Matters, might think it not Advisable, that any thing should appear in favor of one Side or the other, until the Temper of the Emperor was Known.
Sir J. York lodged at the Hotel Royale, whilst here. He paid a visit to two or three of the Nobility, and was with the Prince Staremberg. He went the Day before Yesterday back to Antwerp, and says He waits for Orders from England, and that if Count Walderen does not immediately Quit London, perhaps there will be some Negociation enterd into there to Adjust the Subsisting Differences. Does it Occur to your Excellency what Kind of offers may be made. For my part I am fearful of, or I Ought rather to say am alive to Every thing, therefore sometimes think, that England will Endeavour to draw herself out of her, present Scrape with the Northern Powers, on Condition, that they, and Holland in particular, break off all Communication, Commerce and Connection with America and Americans, and that for this purpose She will give up her present Claim on Neutral Property.
Holland may be ready to close with this Proposition to releive Herself from her present Difficulties, but she cannot do it, nay she ought not, to treat about it; until England has made Reparation for the insulted Honor of her Flag, Her Ships returned and the Damages for their datainture paid.
But will England having gained this great point, Keep her Engagement? I think she will still stop the Neutral Vessels under one pretext or other, and having succeeded in her point Against America, (which Heaven avert) she will resume with abundant Prospect of Success her insulting and dominant Conduct, but it is certain, that England cannot be Kept to her Promises, unless the Powers, now Arming, maintain their Force in their Harbours, the Expence of which will be nearly as Grievous, as if they were Suffered to Act.
This Idea of mine of the Turn that a Negociation may take may appear Strange, but things of such Extraordinary Nature have happened, that we ought to be prepared for the most improbable Events. The Hearts of Princes are not in our Keeping and therefore we cannot account for them by common Rules. This will be one excuse for laying before your Excellency my Reverie. But there is Another, which I am I shall find in your Excellencys Condescension.
There is a Spanish Gentleman with many Servants arrivd in this City. He has sent his Secretary to Holland, on whose Return it is said He will go to London.
There have been reports Here for these two Days, that Rodney has taken three frigates and 80 Transports going to Martinique. It is said, that Sir J. York mentiond it and all the English Exult. Was not Rodney Ill at New York the 2d. of Novr.? Have we not an Account, that Several of the Transports arrivd at Martinique with Soldiers the Day of the Hurricane?

I am with the greatest Respect Sir Your Excellencys Most devoted & Obedient Humble Servt.
Edm: Jenings

